DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1 is being treated on the merits.
Drawings
The drawings are objected to because they fail to show FIG 3A(1)-(2) as described in the specification in para. 00021.  It is noted that the drawings only include FIG 3A and does not have "(1)" or "(2)".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they fail to show strengthening ribs 460 as described in the specification in para. 00025.  It is noted that in Fig. 4A, the reference numeral points to a lower flat area between two protruding areas, while the lower flat area is not a rib.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because: 37 C.F.R. 1.74 requires there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).  The specification fails to provide any description for Fig. 3C and Figs. 4B-4C.  It is unclear which view and what structures are illustrated in each of the above figures.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 1, "wearers" should read "wearer's";
In claim 1, line 3, "wearers" should read "wearer's";
In claim 1, line 6, it appears that a semicolon is missing at the end;
In claim 1, line 8, it appears that a semicolon is missing at the end;
In claim 1, line 14, "attaches" appears to read "attached";
In claim 1, line 15, "attaches" appears to read "attached";
In claim 1, line 16, "attaches" appears to read "attached";
In claim 1, bottom 3 lines, two instances of "the inner vertical return" should read "the inner vertical return portion" for consistency and proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the relative word "nearer", which renders the claim indefinite.  The term "nearer" should be paired with a reference to be compared with.  however, the claim does not provide such a reference.  For examination purposes, the examiner has interpreted the term "nearer" as compared with the outer edge subsequently recited in the claim.
Claim 1 recites the limitation "the outer edge configured to be further from the wearers head", which renders the claim indefinite.  Per the Merriam-Webster Dictionary, the term "further" is defined as "to a greater degree or extent".  As such, the term "further" is a relative word which needs a reference to be compared with; however, the claim does not provide such a reference.  Further, it is unclear what feature is being compared by the term.  For examination purposes, the limitation has been construed to be "the outer edge configured to be at a greater distance from the wearer's head than the inner edge".  
	Claim 1 recites the limitations "removable inner vertical return portion" and "removable outer vertical return portion", which render the claim indefinite.  Per the Merriam-Webster Dictionary, the term "return" is defined as "the act of coming back to or from a place or condition".  It is unclear what feature is being referred to by the term "return" in the limitations.  For examination purposes, the limitations have been construed to be "removable inner vertical portion" and "removable outer vertical portion" respectively.
	Claim 1 recites the limitation "each distal end of the inner vertical return", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the inner vertical return" in the claim.  Second, per the Merriam-Webster Dictionary, the term "distal" is defined as "situated away from the point of attachment or origin or a central point especially of the body".  It is unclear what Applicant means by the term "distal".  The claim does not provide a specific location and a shape of the inner vertical return portion; as such, it is unclear where the point of attachment or origin or a central point is located.  With respect to "each distal end", it is also unclear how many ends the inner vertical return has.  For examination purposes, the limitation has been construed to be "at least one terminal end of the inner vertical return portion".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dockson (US 2,238,994 A).
Regarding claim 1, Dockson discloses a face shield (fig. 1; col. 1, ll. 1-6, 20-22) for protecting a wearer's face (fig. 1; col. 1, ll. 1-6), comprising: 
a chassis (frame 1; figs. 1, 3; col. 1, ll. 40-44), comprising: 
an inner edge (a front portion of band 2 forming an inner edge; figs. 1, 3; col. 1, ll. 44-47), the inner edge configured to be nearer the wearer's head (figs. 1, 3; col. 1, ll. 44-47), and comprising a first radius (band 2 is circular; see figs. 1, 3; col. 1, ll. 44-47); 
an outer edge (shield element frame 18 forming an outer edge; figs. 1, 3; col. 2, ll. 23-31), and the outer edge configured to be further from the wearer's head (see figs. 1, 3), and comprising a second radius (frame 18 is substantially semi-circular; figs. 1, 3; col. 2, ll. 30-32);
a first slot (for holding bolt 20 that connects frame 18 and hinge piece 17; see fig. 3 and annotated fig. 4; col. 2, ll. 33-37; col. 3, ll. 11-14), the first slot located at the outer edge (at frame 18; see fig. 3 and annotated fig. 4); 
a second slot (a slot formed between hinge piece 17 and band 2; see fig. 3 and annotated fig. 4), the second slot located at the inner edge (at band 2; see fig. 3 and annotated fig. 8);
an upper panel (hinge piece 17; fig. 3; col. 2, ll. 33-37), the upper panel connecting the inner edge and the outer edge (band 2 and shield element frame 18; see fig. 3 and annotated fig. 4; col. 2, ll. 33-37);
a removable inner vertical return portion (head piece 13; see figs. 1, 4; col. 2, ll. 15-22, 33-46; col. 4, ll. 4-9), wherein the inner vertical return portion fits into the second slot (see fig. 1 and annotated fig. 4); 
a removable outer vertical return portion (bolt 20; fig. 3; col. 2, ll. 33-46; col. 4, ll. 4-9), wherein the outer vertical return portion fits into the first slot (see fig. 3 and annotated fig. 4); 
a shield (shield element 25; figs. 1, 3; col. 3, ll. 1-7), wherein the shield removably attaches to the outer vertical return portion (bolt 20; see fig. 3);
a head-pad (cushion 30; figs. 1, 3; col. 2, ll. 19-25), wherein the head-pad removably attaches to the inner vertical return (head piece 13; figs. 1, 3; col. 2, ll. 19-25); and 
a head-strap (band 2; figs. 1, 3; col. 1, ll. 44-47), wherein the head strap removably attaches to each distal end of the inner vertical return portion (attached to head piece 13 via rivets 14, 15; see figs. 1, 3-4; col. 2, ll. 18-22).

    PNG
    media_image1.png
    369
    600
    media_image1.png
    Greyscale

Annotated Fig. 4 from US 2,238,994 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Webb (US 3,686,690 A), and Russell (US 5,337,419 A) also teach a face shield comprising a chassis that includes outer and inner edges separated at a distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732